United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
OFFICE OF HEARINGS & APPEALS,
Boston, MA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1145
Issued: May 22, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On April 11, 2013 appellant filed an application for review of a December 21, 2012
decision of the Office of Workers’ Compensation Programs (OWCP) denying waiver of an
overpayment of compensation for which she was not at fault. The appeal was docketed as
number 13-1145.
Having reviewed the case record submitted by OWCP, the Board finds that this case is
not in posture for a decision. On September 5, 2012 OWCP issued a preliminary finding of
overpayment in the amount of $3,072.00 for the period May 6 to July 28, 2012 because appellant
received wage-loss compensation after she returned to work full time.1 It advised appellant that
she could request a telephone conference, a final decision based on the written evidence only, or
a hearing within 30 days of the date of the letter if she disagreed as to the fact or amount of the
overpayment, the finding of fault with regards to the overpayment, or if she believed that
recovery of the overpayment should be waived.
On October 1, 2012 OWCP received a signed overpayment action request form from
appellant dated September 24, 2012. Appellant requested a telephone conference on the issues
1

On May 6, 2012 appellant returned to work full time with no restrictions. Beginning May 6, 2012, OWCP
disbursed periodic rolls payments, which covered the following periods: May 6 to June 2; June 3 to 30; and July 1
to 28, 2012. Each payment was in the net amount of $1,024.00. For the period May 6 to July 28, 2012, appellant
received net wage-loss compensation totaling $3,072.00.

of fault and possible waiver of the overpayment. She included a completed overpayment
recovery questionnaire, as well as bank statements and credit reports. The Board notes that a
telephone conference was not conducted. On December 4, 2012 OWCP received additional
financial information from appellant including social security and rent records. It issued a final
decision on December 5, 2012 finding that appellant had not submitted financial information to
support a request for waiver. By decision dated December 21, 2012, OWCP voided its
December 5, 2012 decision. It again denied waiver finding that appellant had not provided proof
of financial obligations, other than rent.
The Board finds that this case is not in posture for a decision with regard to the issue of
waiver of overpayment of compensation as OWCP’s December 21, 2012 overpayment decision
was improperly issued.2 In the case of William A. Couch,3 the Board held that, when
adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. In the present case, OWCP
has not reviewed the financial information appellant submitted on October 1, 2012, which
included bank and credit bureau statements. For this reason, the case will be remanded to
OWCP for findings regarding all of the financial information. After such further development as
deemed necessary, OWCP shall issue an appropriate decision.
IT IS HEREBY ORDERED THAT the December 21, 2012 overpayment decision of
the Office of Workers’ Compensation Programs be set aside. The case is remanded for further
action consistent with this order of the Board.4
Issued: May 22, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

See D.G., Docket No. 11-650 (issued September 28, 2011).

3

41 ECAB 548 (1990).

4

Richard J. Daschbach, Chief Judge, who participated in the preparation of this order, was no longer a member of
the Board after May 16, 2014.

2

